—Judgment, *368Supreme Court, New York County (Mary McGowan Davis, J.), rendered May 28, 1998, convicting defendant, after a jury trial, of criminal sale of a controlled substance in the third degree and criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to concurrent terms of 5V2 to 11 years, unanimously affirmed.
The verdict was not against the weight of the evidence. We see no reason to disturb the jury’s credibility determinations.
We perceive no abuse of sentencing discretion.
Defendant’s remaining contention is unpreserved and we decline to review it in the interest of justice. Were we to review this claim, we would reject it. Concur — Sullivan, P. J., Nardelli, Tom, Wallach and Saxe, JJ.